Exhibit 10.3

 

Execution Copy

 

LIMITED GUARANTEE

 

This limited guarantee (“Guarantee”) dated February 24, 2016, of Dynegy Inc., a
corporation organized under the laws of the State of Delaware (“Guarantor”), is
for the benefit of and delivered to GDF SUEZ Energy North America, Inc., a
Delaware corporation (“Company”).

 

Section 1.                                           In order to induce Company
to enter into the Agreement (as defined below), Guarantor does hereby
irrevocably and absolutely guarantee the due and punctual payment of sixty-five
percent (65%) of the obligations of Atlas Power Finance, LLC, a Delaware limited
liability company (“Purchaser”), pursuant to Section 4.5(a) of the Stock
Purchase Agreement, dated as of the date hereof, by and among Purchaser, Company
and International Power, S.A. (the “Agreement”) when due in accordance with
Section 4.5(a) of the Agreement, and subject to the limitations on liability set
forth therein (the “Guaranteed Obligations”). Capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to them in the Agreement.
Notwithstanding anything to the contrary in this Guarantee, the Agreement or
otherwise, the maximum aggregate amount payable by Guarantor hereunder shall not
exceed $85,800,000.00 (the “Cap”). The parties agree that this Guarantee may not
be enforced without giving effect to the Cap. Guarantor shall, if required by
the terms of the Agreement, pay such Guaranteed Obligations (subject to the Cap)
in lawful money of the United States in accordance with the terms of the
Agreement.

 

Section 2.                                           This Guarantee may only be
amended or modified by a writing signed by the parties hereto and is subject to,
and its terms, and all claims or causes of action (whether in contract, tort or
otherwise) that may be based upon, arise out of or relate to this Guarantee or
the negotiation, execution or performance of this Guarantee (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Guarantee), are governed by and
must be interpreted under, the Laws of the State of Delaware except for its
choice of laws rules that would cause the application of another jurisdiction’s
laws.

 

Section 3.                                           Notwithstanding anything to
the contrary that may be expressed or implied in this Guarantee or any document
or instrument delivered contemporaneously herewith, and notwithstanding the fact
that Guarantor or any of its successors or permitted assignees may be a
partnership or a limited liability company, Company, by its acceptance of the
benefits hereof, covenants, agrees and acknowledges that no Person other than
Guarantor and its successors and permitted assignees shall have any obligation
hereunder, and that it has no rights of recovery against, and no recourse
hereunder or under any documents or instruments delivered in connection herewith
shall be had against, any former, current or future director, officer, agent,
advisor, attorney, representative, Affiliate (other than Guarantor, Purchaser
and their successors and permitted assignees), manager or employee of Guarantor
or Purchaser (or any of their successors or assignees), against any former,
current or future general or limited partner, manager, member or stockholder of
Guarantor or Purchaser (or any of their successors or assignees) or any
Affiliate thereof (other than Guarantor and Purchaser and their successors and
permitted assignees) or against any former, current or future director,

 

--------------------------------------------------------------------------------


 

officer, agent, advisor, attorney, representative, employee, Affiliate (other
than Guarantor, Purchaser and their successors and permitted assignees),
assignee (other than Guarantor, Purchaser and their successors and permitted
assignees), general or limited partner, stockholder, manager or member of any of
the foregoing (each, other than Guarantor, Purchaser and their successors and
permitted assignees, a “Guarantor/Purchaser Affiliate”), whether by or through
attempted piercing of the corporate veil, by or through a claim by or on behalf
of Purchaser against the Guarantor/Purchaser Affiliates, by the enforcement of
any judgment or assessment or by any legal or equitable proceeding, or by virtue
of any statute, regulation or other applicable Law, or otherwise. Company (for
itself and its controlled Affiliates) acknowledges and agrees that, as of the
date hereof, Purchaser has no monetary assets and that no funds are expected to
be contributed to Purchaser unless the Closing shall occur. Company further
agrees that neither it nor any of its controlled Affiliates have any right of
recovery hereunder or under any documents or instruments delivered in connection
herewith against Guarantor or any of its stockholders, partners, members,
directors, officers or agents through Purchaser, or otherwise, whether by
piercing of the corporate veil, by a claim on behalf of Purchaser against
Guarantor, Purchaser’s equityholders or Affiliates, or otherwise, except for the
rights under this Guarantee (subject to the Cap and the other limitations
described herein) and as a third-party beneficiary pursuant to the terms of the
equity commitment letter (the “Equity Commitment Letter”) of even date herewith
pursuant to which Guarantor has agreed, subject to the terms and conditions
contained therein, to make an equity contribution to Purchaser. Recourse against
Guarantor under this Guarantee shall be the sole and exclusive remedy of Company
and its Affiliates against Guarantor and any Guarantor/Purchaser Affiliates in
respect of any liabilities or obligations arising under, or in connection with,
the Agreement or the transactions contemplated thereby; provided that (and
notwithstanding anything to the contrary provided herein or otherwise), Company
is a third-party beneficiary of the rights granted to Purchaser pursuant to the
Equity Commitment Letter for the purpose of obtaining specific performance of
Purchaser’s right to cause the Equity Commitment (as defined in the Equity
Commitment Letter) to be funded pursuant to the terms of the Equity Commitment
Letter. Company expressly agrees and acknowledges that no personal liability
whatsoever shall attach to, be imposed on, or otherwise be incurred by any
Guarantor/Purchaser Affiliate, as such, for any obligations of Guarantor under
this Guarantee or the transactions contemplated hereby, under any documents or
instruments delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Company hereby
covenants and agrees that it shall not institute, and it shall use its
Commercially Reasonable Efforts to cause its Affiliates not to institute, any
proceeding or bring any other claim arising under, or in connection with, the
Agreement or the transactions contemplated thereby, against Guarantor or any of
the Guarantor/Purchaser Affiliates except for (x) claims against Guarantor under
this Guarantee upon termination of the Agreement under circumstances in which
amounts are payable pursuant to Section 4.5(a) of the Agreement and (y) claims
against Guarantor under the Equity Commitment Letter pursuant to the third-party
beneficiary rights granted thereunder to Company. Nothing set forth in this
Guarantee shall affect or be construed to affect or be construed to confer or
give any Person other than Company (including any Person acting in a

 

2

--------------------------------------------------------------------------------


 

representative capacity) any rights or remedies against any Person other than
Guarantor as set forth herein.

 

Section 4.                                           Guarantor’s obligation
pursuant to this Guarantee (subject to the Cap) is an unconditional guarantee of
payment and performance and not of collectability. This Guarantee shall remain
in full force and effect until the earliest of:

 

(a)                                                         completion of the
Closing;

 

(b)                                                         such time as each
and all of the Guaranteed Obligations (subject to the Cap) shall have been fully
paid and performed in accordance with the terms and provisions of the Agreement;
and

 

(c)                                                          the date that is
thirty (30) days following any permitted termination of the Agreement, unless
prior to such date Company shall have commenced proceedings to enforce this
Guarantee, in which case this Guarantee shall terminate upon and in accordance
with the final completion of such proceedings and after payment in full of
amounts due in accordance with such proceedings, if any.

 

Except to the extent that this Guarantee is terminated as set forth directly
above, this Guarantee shall not be revoked or terminated and shall be continuing
and shall remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations (subject to the Cap).
Notwithstanding the foregoing, in the event that Company or any of its
Affiliates asserts in any litigation or other proceeding before a Governmental
Body relating to this Guarantee that the provisions of Section 1 hereof limiting
Guarantor’s liability to the Cap or the provisions of this Section 4 or
Section 3 hereof are illegal, invalid or unenforceable in whole or in part or
seeks any remedies or asserts and theories of liability against any
Guarantor/Purchaser Affiliate with respect to the transactions contemplated by
the Agreement other than those remedies expressly provided against Purchaser
under the Agreement or against Guarantor under this Guarantee (as limited by the
provisions of Section 1), then (i) all obligations of Guarantor under this
Guarantee shall terminate and thereupon shall be null and void, (ii) if
Guarantor has previously made any payments under this Guarantee, it shall be
entitled to recover such payments and (iii) neither Guarantor nor any
Guarantor/Purchaser Affiliate (other than Purchaser) shall have any liability to
Company with respect to the transactions contemplated by the Agreement or under
this Guarantee.

 

Section 5.                                           Company shall have no
obligation to assert any claim or demand or to enforce any remedy under the
Agreement or to proceed first against Purchaser or any other Person or entity,
or resort to any security or make any effort to obtain payment and/or
performance by Purchaser or any other Person or entity. No delay or omission by
Company to exercise any right under this Guarantee shall impair any right, nor
shall it be construed to be a waiver thereof. No waiver of any single breach or
default under this Guarantee shall be deemed a waiver of any other breach or
default.

 

3

--------------------------------------------------------------------------------


 

Section 6.                                           Company shall not be
obligated to file any claim relating to any Guaranteed Obligations in the event
that Purchaser becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of Company to so file a claim shall not affect any
of Guarantor’s obligations hereunder. This Guarantee shall continue to be
effective or be reinstated (subject to the Cap), as the case may be, if at any
time payment, or any part thereof, of any or all of the Guaranteed Obligations
is rescinded or must otherwise be restored or returned by Company upon the
insolvency, bankruptcy or reorganization of Purchaser. Except as expressly
provided herein, Guarantor hereby covenants and agrees that it shall not
institute, and shall cause its Affiliates not to institute, any action, suit or
other proceeding asserting that this Guarantee or any portion thereof is
illegal, invalid or unenforceable in accordance with its terms.

 

Section 7.                                           The liability of Guarantor
under this Guarantee (subject to the Cap) shall be absolute, unconditional and
irrevocable, irrespective of, except as expressly set forth herein: (a) any
change in time, manner or place of payment of, or in any other term of, all or
any of the Guaranteed Obligations or any other amendment to, modification of,
waiver of, or any consent to departure from, the Agreement, (b) the value,
genuineness, irregularity, illegality, invalidity or enforceability of the
Agreement or any other agreement or instrument referred to herein or therein;
(c) any change in ownership of Guarantor or Purchaser or the dissolution,
liquidation or other change in the corporate existence of Purchaser or
Guarantor; (d) any bankruptcy, insolvency, or reorganization of, or other
similar proceedings involving, Purchaser; (e) any other circumstances that might
otherwise constitute a legal or equitable discharge of a surety or guarantor;
(f) the existence of any claim, set-off or other right that Guarantor may have
at any time against Purchaser, whether in connection with any Guaranteed
Obligation or otherwise; (g) the adequacy of any other means Company may have of
obtaining repayment of any of the Guaranteed Obligations; or (h) the addition,
substitution or release of any Person now or hereafter liable with respect to
the Guaranteed Obligations or otherwise interested in the transactions
contemplated by the Agreement.

 

Section 8.                                           Guarantor hereby
irrevocably, unconditionally and expressly waives, to the fullest extent
permitted by applicable law, promptness, diligence, presentment, demand for
payment, notice of acceptance and other notice with respect to any of the
Guaranteed Obligations and this Guarantee (except for notices to be provided to
Purchaser in accordance with Section 9.2 of the Agreement) and any requirement
that Company protect, secure or perfect any security interest or exhaust any
right or first proceed against Purchaser or any other Person or entity and all
rights and benefits under applicable Law purporting to reduce any of Guarantor’s
obligations hereunder, including any right of set-off or counterclaim.

 

Section 9.                                           Company may, without notice
to Guarantor and without affecting in any way Company’s rights hereunder:

 

(a)                                 modify or otherwise change any terms of all
or any part of the Agreement (in accordance with the terms thereof) or grant any
extension(s) or renewal(s) for any period or periods of time for payment and/or
performance or

 

4

--------------------------------------------------------------------------------


 

grant any other indulgence(s) with respect thereto and effect any release,
compromise or settlement with respect thereto;

 

(b)                                 enter into any agreement of forbearance with
respect to all or any part of any payment and/or performance due under the
Agreement, and change the terms of any such agreement;

 

(c)                                  enter into any agreement or agreements with
Purchaser concerning then existing or additional obligations; and/or

 

(d)                                 release or effect any settlement or
compromise with respect to the payment and/or performance of the Agreement by
Purchaser or any other party primarily or secondarily liable for the payment
and/or performance obligations of the Agreement.

 

Section 10.                                    Without limiting Guarantor’s own
defenses and rights hereunder, Guarantor hereby reserves to itself all rights,
setoffs, counterclaims and other defenses to which Purchaser is or may be
entitled arising from or out of the Agreement, except for defenses arising out
of bankruptcy, insolvency, dissolution or liquidation of Purchaser and those
expressly waived by this Guarantee.

 

Section 11.                                    Guarantor represents and warrants
to Company that:

 

(a)                                 Guarantor is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization and has full power and legal right to execute and deliver this
Guarantee and to perform its obligations hereunder;

 

(b)                                 The execution, delivery and performance of
this Guarantee by Guarantor have been and remain duly authorized by all
necessary partnership action and do not contravene any provision of its
organizational documents or any Law or contravene or violate any provision of,
or result in the termination or acceleration of, or entitle any party to
accelerate any obligation or indebtedness under, any mortgage, lease, franchise,
license, permit, Contract or instrument, to which Guarantor is a party or by
which any of Guarantor’s assets or properties are bound;

 

(c)                                  No other entity or governing body
proceedings or approvals on the part of the Guarantor or any direct or indirect
equity holders, managers or partners are necessary to authorize the execution,
delivery and performance of this Guarantee;

 

(d)                                 No notice to, filing with or consent or
approval of any Governmental Body having jurisdiction is required for the
execution, delivery and performance of this Guarantee and no other proceedings
or actions on the part of Guarantor or any other Person (other than any
proceedings that have previously occurred or actions that have been previously
taken) are necessary in connection with the execution, delivery and performance
of this Guarantee;

 

5

--------------------------------------------------------------------------------


 

(e)                                  This Guarantee has been duly and validly
executed and delivered by Guarantor and constitutes the legal, valid and binding
obligation of Guarantor enforceable against it in accordance with its terms,
except as enforcement hereof may be limited by applicable bankruptcy,
insolvency, reorganization or other similar Laws affecting the enforcement of
creditors’ rights or by general equity principles; and

 

(f)                                   Guarantor has the financial capacity to
pay and perform all of its obligations under this Guarantee, and all funds
necessary to fulfill the Guaranteed Obligations (subject to the Cap) under this
Guarantee shall be available to Guarantor for as long as this Guarantee shall
remain in effect.

 

Section 12.                                    This Guarantee shall be binding
upon Guarantor and its successors and permitted assigns and inure to the benefit
of and be enforceable by Company and its successors and permitted assigns.
Neither Guarantor nor Company may assign this Guarantee without the prior
written consent of the other parties, which consent may be withheld for any
reason, and any assignment in violation of the foregoing shall be null and void;
provided, however, that Guarantor may assign its rights, interests and
obligations hereunder, without the prior written consent of Company, to any
Affiliate and that if a portion of Guarantor’s commitment under its Equity
Commitment Letter is assigned in accordance with the terms thereof, then a
corresponding portion of its obligations hereunder may be assigned to the same
assignee; provided, further, that, notwithstanding any other provision hereof,
no assignment of any of Guarantor’s rights, interests or obligations hereunder
will relieve Guarantor of any of its obligations hereunder.

 

Section 13.                                    Until payment in full of all
Guaranteed Obligations (subject to the Cap), Guarantor hereby waives, releases,
and relinquishes any claim, right, or remedy that Guarantor may now have or
hereafter acquire against Purchaser, or any of its assets or property that
arises hereunder or from the performance by Guarantor hereunder, including,
without limitation, any claim, right, or remedy of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim,
right, or remedy that Guarantor may have against Purchaser, whether or not such
claim, right or remedy arises in equity, under contract, by statute, under
common law, or otherwise.

 

Section 14.                                    All notices or communications
pursuant to this Guarantee shall be in writing and shall be directed by
registered or certified mail or overnight delivery service to the parties at the
following addresses:

 

If to Guarantor:

 

Dynegy Inc.

601 Travis Street

Houston, TX 77002

Attention: Catherine James, Esq., Executive Vice President and General Counsel

 

6

--------------------------------------------------------------------------------


 

Copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC 20005

Attention: Michael P. Rogan, Esq.

 

or such other address as Guarantor shall from time to time specify in writing to
Company.

 

If to Company:

 

c/o International Power S.A.

Boulevard Simon Bolivar, 34

1000 Brussels

Belgium

Attention:  Deputy CFO

 

Copy to:

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, TX 75201
Attention: Frederick S. Green, Esq. and

John E. Quattrocchi, Esq.

 

or such other address as Company shall from time to time specify in writing to
Guarantor.

 

Section 15.                                    This Guarantee shall be treated
as confidential and is being provided to Company solely in connection with the
Agreement. This Guarantee may not be used, circulated, quoted or otherwise
referred to in any document (other than the Agreement and the Debt Commitment
Letter), except with the written consent of Guarantor; provided, that Company
may disclose this Guarantee to its officers, directors, advisors and other
authorized representatives and Company may disclose the existence of this
Guarantee to the extent required by applicable Law.

 

Section 16.                                    If any provision of this
Guarantee is found invalid, inoperative or unenforceable for any reason, such
circumstances shall not have the effect of rendering such provisions in question
invalid, inoperative or unenforceable in any other case or circumstance, or of
rendering any other provision herein contained invalid, inoperative, or
unenforceable to any extent whatsoever; provided, that this Guarantee may not be
enforced without giving effect to the limitation of the amount payable hereunder
to the Cap. Guarantor shall not assert, and shall cause its affiliates not to
assert, that this Guarantee or any provision or part hereof is invalid, illegal
or unenforceable.

 

Section 17.                                    This Guarantee may be executed by
facsimile or other means of electronic transmission and in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall

 

7

--------------------------------------------------------------------------------


 

be deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

Section 18.                                    GUARANTOR AND THE COMPANY HEREBY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE FOR
ENFORCEMENT OF ALL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTEE AND
THE TRANSACTIONS CONTEMPLATED HEREBY. GUARANTOR HEREBY IRREVOCABLY WAIVES AND
RELEASES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (a) ANY OBJECTION
TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT; AND (b) ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

Section 19.                                    EACH OF GUARANTOR AND THE COMPANY
HEREBY WAIVES AND RELEASES ITS RIGHT TO CLAIM A TRIAL BY JURY WITH RESPECT TO
ANY ACTION ARISING HEREUNDER.

 

Section 20.                                    This Guarantee, together with the
Agreement (including the Exhibits and Schedules thereto) and the Equity
Commitment Letter, constitute the entire agreement with respect to the subject
matter hereof and together supersede any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, among Guarantor, the Company and Purchaser.

 

[Signature Pages to follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guarantee has been executed by a duly authorized
signatory of the undersigned as of the date first written above.

 

 

DYNEGY INC.

 

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

 

Name:

Robert C. Flexon

 

 

Title:

President & Chief Executive Officer

 

(Signature Page to Limited Guarantee)

 

--------------------------------------------------------------------------------


 

Accepted and Acknowledged as of the date first written above:

 

GDF SUEZ ENERGY NORTH AMERICA, INC.

 

 

 

By:

/s/ Patrick Gaussent

 

 

Name:

Patrick Gaussent

 

 

Title:

Chief Financial Officer

 

 

(Signature Page to Limited Guarantee)

 

--------------------------------------------------------------------------------